— Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered August 24, 2011, convicting defendant, after a nonjury trial, of criminal possession of a forged instrument in the second degree and practicing or appearing as an attorney-at-law without being admitted and registered (Judiciary Law § 478), and sentencing him to an aggregate term of five years’ probation and a $2,500 fine, unanimously affirmed.
Defendant did not preserve his legal sufficiency claim regarding the forged instrument conviction, or his related claim of inconsistent verdicts, and we decline to review them in the interest of justice. As an alternative holding, we reject them on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. There was ample evidence, including recorded conversations, to support the conclusion that defendant sent a forged social security card to another person, and that he did so with the requisite knowledge and intent. Concur — Mazzarelli, J.E, Andrias, DeGrasse, Feinman and Kapnick, JJ.